Case 4:20-cv-00007-SDJ-CAN Document 32 Filed 07/23/20 Page 1 of 3 PageID #: 163



              li Ata                j            \ct
               5kIal v\               cn c -1>                 ylTLEB
                         '5 M5 MK                                    JUL 2 3 i l)

                                                               CLERK, U.S. DISTRICT COU T
       w        l..c .        \%d i s                         -EASTER N-DIS GT OF'ffXAS '

                              JMM5
                  ,                                 V;VJo .M' 7 rA/-fiY

                                   (j)

     (k
    MXjMldi W vi lO jXkJU& Zj lpV>£ li Q tflAlr
              J       .nrla S

              fac U .\ C.bwj A
       fltr ftn fof Aful ( rouA A I &32 )
  no' 'y a OA               i
  | Mn v ? \bvUQi L* ( ? nmo 0 (V~
  jfiV od/ Qm \ \jff{Y5) p i iffi
                           )A C CM&.          oc ,nsi \mM
                        \m%a I l m                               V
  i ii flai AV><t(ihQ ft)ce (yla\ nafT -to iQ in li
     cu Qc.cj Qw:i aff'a- un o wn -1 y.yti
    5 t \)55QM\ l O&SC\ ¦:' !.!IM

  irj T       Wioc In cyl i wi liv                        (iah- quiS
  ¦ L ro -- Vi . O i'v a U (ll M K xi MAAdX
   C(a    \\ ,Vliiffl Co A \ i)ra, \i; vuvYvt
  iM     C -U <AA:iM li \\Y nm\i)\) MiaiiM \[A V\ij,
Case 4:20-cv-00007-SDJ-CAN Document 32 Filed 07/23/20 Page 2 of 3 PageID #: 164




    \m (vun -V , (motwii A Vii rw / V&.
    l ljA y'i . gy CV i \Lj£U£d± ££i
          , WAVyYVi lA ov \i \ ( \ At?' o
    yr y (_• <>, -VYD n ur .l i
                   u„ ,                ,«          x,      a.i ,, k . 'a                                  A


      iMMi l iLLmhC . w Ial j d
     ¥nf c\f, i kv\ /Ii c \aa 1 omm
  ¦tj ' ir JiA Qnai-ParAoy Sur ft '                                                                               b of
  kviii,         x (     i \fm                                                                                     v-
          \I i\m-£ 1 & VAW , )Vn- r,i r, \Qkl
                              AV > O u ai                 \.\ fttQV) A ) r ,,.,                               . w
       r ) \a,\ Wa o a QA 1Cbijr \ \U mim t
   C> 61 ,\ <1
   L*Y\      7 WftCA
                  »            te., l v» i > > . ; 'i;
                     A; V\i- Twyi\y\
   fiftk AiAo Aod(y, v. WcA qSacp< t
   rik Wioi-t
   mac ivA \ Q vo iirAa (h M&m at
   n imyvii.iAA'n CoyWi Mar > A \) > , yW > d
   vW (W r iV A )fTW4tiwA feiMk
                  n Al An CTAoufy "Ha coa di in (IrtfAirvu fe
    AjVJ-\A\t,f Ao jn f))AT fcUn k -A IX a! An IWiaIia
   •Ao ( (MA C0\Sr>k\ i\n X j A tW i>jVu\X Cmh
   V v\mb A & iV u lA di cJ. liAri v to Aua\
   \ ~ C\ \   . a „ .   x \    .   -4- *   7 a .   ir\. /Y-U   i \ /l S. /v fl A , /i   \   /i   /7.   ) 'i , ,   \




    X \i a (kW p\<rjAWi i9 S diAje iA at .im p.
    P A l 1/ rt j . A A \ mi \ or\ ,• , 1 A \ n > 1 A . W\ A W .L W


   ay6 ru ft)Qj r k-yvintf> \ilia Ao aAAwr ai l 4- j-yn
      ju eM. /I v/ A . .uao J 9 . W (Wy l19l®
   Aaj; P'W aW ,(1\)j A k a u dir tn iA;i\( ) q/buyAa
    1 y.j>\ i\n A/w    toAift oCtiy stoi       W 6il
   j VuiQyiWa                               g wa v A / unXtV. y)i i %_
Case 4:20-cv-00007-SDJ-CAN Document 32 Filed 07/23/20 Page 3 of 3 PageID #: 165




                                                                                   16\ (

    l f) '\MH V\ yC&iiAV-b - ) g lb\ll)iMi 1A                                      5
      r V\i                   k A6 Mn Co\ e >
    Ld iiffi r hiusi lk \A i MJ£bA
    "2-    L/l \   (A/l \ 1   \i , . /I. / l ¦ »   \ I /I .   A „ ' /l /ll

                                                   O / )                11 k l P.Virl I ft? D
    Uu              kl kApw?, Ai                                              i>       ny ~
      sadii i:
          _           L        V,             U           \              £



      fy\i> i /Hi lrfliuriv \kjW\ m(\\it a ilf/
   mp Outrgw j yv\ ra , \ir \ \ t ko
      AO       n T1r A\1            i /? /n        vA/> . a             »    /) , . \ .A
                                                                                           AnA-Y k,
                                                                                           A \   \ '   \



   flv\\. a Ci L1M /, a uMA AV k(4v A:\vn k
  jiCii yl? \ 6 o oMd gi if \ \ rAlt
  k ii              aAti                       !              h 'min-v
          t\ A rc u x
          Md&Jsbi t. im L                                           ddpi                   iviAifr         f
   i                Yk                                                            ,
      pffinvw.                      rAi              .niAAl (mm d .
    aMAtlifkilAUAl
   ClttM\dt                   Wii nU i+si
            j\iil!. k U a(Ck.)±AAl/  AVYd IlP
                                            ) Ho.l 0A
                                                    -Uk|l.




                                                                                           ,.    fkii m.




                                                                 /k A ) ,jj i5*4
